CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 1 of 21




                                                            EXHIBIT A-1
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 2 of 21




                                                            EXHIBIT A-2
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 3 of 21




                                                            EXHIBIT A-3
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 4 of 21




                                                            EXHIBIT A-4
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 5 of 21




                                                            EXHIBIT A-5
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 6 of 21




                                                            EXHIBIT A-6
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 7 of 21




                                                            EXHIBIT A-7
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 8 of 21




                                                            EXHIBIT A-8
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 9 of 21




                                                            EXHIBIT A-9
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 10 of 21




                                                           EXHIBIT A-10
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 11 of 21




                                                           EXHIBIT A-11
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 12 of 21




                                                           EXHIBIT A-12
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 13 of 21




                                                           EXHIBIT A-13
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 14 of 21




                                                           EXHIBIT A-14
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 15 of 21




                                                           EXHIBIT A-15
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 16 of 21




                                                           EXHIBIT A-16
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 17 of 21




                                                           EXHIBIT A-17
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 18 of 21




                                                           EXHIBIT A-18
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 19 of 21




                                                           EXHIBIT A-19
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 20 of 21




                                                           EXHIBIT A-20
CASE 0:20-cv-01760-JRT-BRT Document 1-1 Filed 08/12/20 Page 21 of 21




                                                           EXHIBIT A-21
